t c summary opinion united_states tax_court warren satchell petitioner v commissioner of internal revenue respondent docket no 14612-14s l filed date warren satchell pro_se james roland rich for respondent summary opinion whalen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered in this case is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this is a petition for review of a notice_of_determination issued to petitioner on date in which the internal_revenue_service irs office of appeals approved a levy to collect petitioner’s unpaid tax_liability for taxable_year hereinafter all section references are to the internal_revenue_code as amended and in effect for the taxable_year in issue unless stated otherwise background some of the facts have been stipulated by the parties and are so found the stipulation of facts and the attached exhibits are hereby incorporated in this opinion petitioner resided in gaston south carolina when he filed his petition in this case petitioner’s return petitioner a married individual filed a timely separate individual_income_tax_return for taxable_year on form_1040 u s individual_income_tax_return on that return he claimed a first-time_homebuyer credit of dollar_figure and attached form_5405 first-time_homebuyer credit and repayment of the credit according to petitioner’s form_5405 the address of home qualifying for the credit was p o box columbia sc and the home was purchased on date for dollar_figure petitioner claimed the first-time_homebuyer credit under the exception that permits a long-time resident of the same principal_residence to be treated as a first- time homeowner see sec_36 according to petitioner’s form_5405 a long-time resident is an individual and that individual’s spouse if married who has owned and used the same home as that individual’s main home for any consecutive-year period during the 8-year period ending on the purchase date of the new main home and meets other requirements discussed in the instructions attached to petitioner’s form_5405 is a bill of sale from the seller of recreational vehicles which showed that on date petitioner and his wife had purchased a american dream motor home for dollar_figure the bill of sale showed petitioner’s address a sec_212 luther drive gaston south carolina petitioner also attached a letter from the department of revenue of the state of south carolina advising him that his application_for a property_tax exemption on the american motor home had been granted the property_tax exemption was granted pursuant to s c code ann sec b which is applicable to private passenger vehicles owned or leased by a disabled veteran finally petitioner attached copies of substitute forms for and that reported the net interest petitioner had paid on the mortgage loan on his property pincite luther drive gaston south carolina irs inquiry and petitioner’s response by letter dated date a representative of respondent asked petitioner to provide the street address city state and zip code for the property purchased so that we may process your claim for the first-time_homebuyer credit petitioner responded to respondent’s inquiry on or about date in his response petitioner provided forms mortgage interest statement that reported the mortgage interest he had paid for calendars year sec_2002 and on the mortgage loan secured_by his home pincite luther drive gaston south carolina petitioner also submitted a revised form_5405 which reported the address of the home qualifying for the credit to be luther drive gaston sc disallowance and assessment by letter dated date a representative of respondent notified petitioner that respondent had disallowed the first-time_homebuyer credit claimed by petitioner on his return respondent’s letter provided the following explanation our records show the home used to claim the first-time_homebuyer credit was purchased prior to the date of enactment of the worker homeownership and business assistance act of pub_l_no sec_11 123_stat_2989 date for a home to qualify for the first-time_homebuyer credit it must have been purchased on or after date and before date therefore we have disallowed your first-time_homebuyer credit you will receive a separate statement for the adjustment respondent’s letter advised petitioner that if he disagreed with this change then he could appeal on date respondent assessed against petitioner additional tax of dollar_figure for taxable_year this is the tax attributable to the disallowance of the first-time_homebuyer credit it appears that respondent used the summary_assessment procedure prescribed by sec_6213 to make the assessment see sec_6213 petitioner’s appeal on date petitioner appealed respondent’s disallowance of the first-time_homebuyer credit claimed on his return by returning to respondent’s representative the letter dated date together with petitioner’s written_statement entitled i am appealing the disallowance for sic the first_time_homebuyer_credit and copies of form_5405 the instructions for form_5405 and respondent’s letter dated date in his written_statement petitioner complained that neither form_5405 nor the instructions for form_5405 are clearly written in that they fail to explain that a first-time_homebuyer who purchased a home before date is not eligible for the credit petitioner also complained that respondent’s letter dated date asked petitioner to provide additional information whereas respondent should have disallowed the credit in date when he responded rather than waiting approximately two years by letter dated date respondent informed petitioner as follows we couldn’t allow your claim why we’re sending you this letter this letter is your notice that we’ve disallowed your claim for credit for the period shown above why we cannot allow your claim you did not submit any information to indicate that you acquired your new main home after date you are not eligible to claim the first_time_homebuyer_credit for long time residents in order to begin the appeal process please follow the procedures outlined below respondent’s letter informed petitioner that he could further appeal the disallowance of the first-time_homebuyer credit to the irs appeals_office and the letter described the procedure for doing so appeals_office review of petitioner’s claim on or about date petitioner appealed the disallowance of the first-time_homebuyer_tax_credit to the irs appeals_office by returning respondent’s letter dated date by letter dated date the appeals_office representative assigned to petitioner’s case notified petitioner that her review of the information previously submitted suggested that petitioner’s claim should be denied the appeals officer pointed out that item no of the what’s new section of the general instructions for form_5405 stated as follows a qualified long-time resident of the same main home is treated as a first-time_homebuyer and can claim a reduced credit for a new main home purchased after date the appeals officer also pointed out that according to petitioner’s form_5405 the purchase date of his new home was date the appeals officer asked petitioner to submit any additional information he wanted her to consider within days on or about date the appeals_office notified petitioner that it had completed its review of his claim and on the basis of the information submitted it had sustained the disallowance of the credit the letter noted y our home was purchased prior to the enactment of the new law regarding existing homeowners collection_due_process proceedings on or about date respondent issued a notice_of_intent_to_levy with respect to petitioner’s unpaid income_tax_liability for in response petitioner submitted a timely form request for a collection_due_process or equivalent_hearing in which petitioner stated as follows i dispute the disallowance of the first_time_homebuyer_credit the form_5405 and the instructions for the long-time resident does not state that if you purchased your home before date you cannot take the credit as i have previously stated something of that importance should have been clearly stated i called irs feb of and they said that i could claim the credit see attachments attached to petitioner’s request for hearing was the same written_statement entitled i am appealing the disallowance for sic the first_time_homebuyer_credit that petitioner had previously submitted on date thus petitioner again raised his eligibility for the first-time_homebuyer credit as an issue in a proceeding before the appeals_office on date a representative of the irs appeals_office wrote to petitioner she acknowledged receiving petitioner’s request for hearing and she provided general information about the appeals_office by letter dated date an appeals account resolution specialist wrote to petitioner and scheduled a telephone conference with petitioner for date pincite a m the specialist asked petitioner to call at that time she also asked petitioner to advise her if the scheduled time was not convenient or if petitioner preferred a face-to-face meeting the specialist’s letter explained to petitioner the issues that she must consider these included whether the requirements of applicable law or administrative procedure had been met and any issues that petitioner wanted to discuss including collection alternatives to levy such as an installment_agreement an offer-in-compromise or a temporary suspension of the collection action challenges to the appropriateness of collection action and spousal defenses the specialist’s letter stated that she would also consider whether petitioner owed the amount due but she noted this was possible only if you have not otherwise had an opportunity to dispute it with appeals or did not receive a statutory_notice_of_deficiency finally the specialist asked petitioner to provide a completed form 433-a collection information statement for wage earners and self-employed individuals she explained that she needed the form 433-a before she could consider alternative collection methods such as an installment_agreement or an offer-in-compromise shortly before the date of the scheduled telephone conference petitioner’s wife telephoned the specialist and asked for a face-to-face hearing the specialist explained that this required petitioner’s case to be transferred to a field officer by letter dated date a settlement officer who was newly assigned to petitioner’s case scheduled a face-to-face hearing with petitioner for date pincite p m the settlement officer’s letter pointed out that the appeals_office had previously rejected petitioner’s claim for the first-time_homebuyer credit she informed petitioner that the prior determination by the appeals_office would not be reversed and it would not be addressed at the hearing petitioner did not appear for his face-to-face hearing on date nor did he provide any other information to the appeals_office accordingly the appeals_office issued its notice_of_determination on date sustaining the proposed levy to collect his unpaid tax_liability for taxable_year the following is the summary of the determination included in the notice_of_determination irs followed all legal and procedural requirements and the actions taken or proposed were appropriate under the circumstances you cannot challenge the liability since the irs appeals_office previously sustained the liability you did not appear for the face-to-face hearing you requested you did not propose a collection alternative or a way to pay the liability you did not demonstrate that a levy would pose an undue_hardship the proposed levy is appopriate discussion petitioner asks the court to review the determination of the appeals_office summarized above that respondent may proceed by levy to collect petitioner’s tax_liability for in effect petitioner asks the court to find that he has no tax_liability for taxable_year and therefore no tax to collect because he was entitled to the first-time_homebuyer credit claimed on his return petitioner asserts in his petition that neither form_5405 nor the instructions for the form state that a person cannot claim the credit for a home purchased before date petitioner’s petition further asserts that he contacted the irs in date and was told that he could claim the credit as discussed above petitioner had raised the same issue in his request for a collection_due_process_hearing before the appeals_office he then failed to appear for his scheduled face-to-face hearing and he submitted no other information to the appeals_office thus petitioner’s challenge to his underlying tax_liability for taxable_year set out in his request for a collection_due_process_hearing quoted above was the only issue presented to the appeals_office the question in this appeal is whether the appeals_office should have considered petitioner’s underlying tax_liability for in the collection_due_process proceeding and whether petitioner can raise that issue on appeal in this court the answer to that question is governed by sec_6330 under that provision a person is permitted to challenge the existence or amount of the underlying tax_liability in a collection_due_process_hearing if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability see id sec_301_6330-1 q a-e2 proced admin regs for purposes of sec_6330 a prior opportunity for a conference with the appeals_office such as the conference received by petitioner in this case which culminated in the letter to petitioner dated on or about date rejecting petitioner’s claim is such a prior opportunity to dispute his underlying tax_liability see id see also 128_tc_48 therefore because petitioner had had a prior opportunity to dispute respondent’s disallowance of the first-time_homebuyer_tax_credit claimed for he was precluded by sec_6330 from raising that issue in the later collection_due_process_hearing and he is precluded from raising it in this appeal see lewis v commissioner t c pincite because the validity of petitioner’s underlying tax_liability is not properly at issue in this case we will review the notice_of_determination for abuse_of_discretion see eg 114_tc_176 that is we must decide whether the appeals_office exercised its discretion arbitrarily capriciously or without sound basis in fact or law see 114_tc_604 112_tc_19 as discussed the appeals_office correctly decided that petitioner could not challenge his underlying tax_liability for a second time and it did not reconsider whether petitioner was entitled to the first-time_homebuyer credit for petitioner who failed to appear for his face-to-face hearing raised no other issue in the collection_due_process proceeding for the appeals_office to consider see sec_6330 accordingly the appeals_office issued its notice_of_determination approving the proposed levy after verifying that the requirements of applicable law and administrative procedure had been met see sec_6330 and determining that the proposed levy balances the need for efficient tax collection with the concern that the collection action be no more intrusive than necessary see sec_6330 we find nothing in the record to suggest that the appeals_office abused its discretion in issuing the notice_of_determination on date accordingly we hereby sustain the notice_of_determination issued to petitioner upon consideration of the foregoing decision will be entered for respondent
